Citation Nr: 1413595	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho




THE ISSUES

1. Entitlement to service connection for the claimed tinnitus.

2.  Whether an October 2003 rating decision reflecting the assignment of an initial noncompensable rating for the service-connected atrial fibrillation should be reversed or revised on the basis of clear and unmistakable error (CUE)?




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1987.

These matters initially before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision issued by the RO in Ft. Harrison, Montana.  Jurisdiction was subsequently transferred to the RO in Boise, Idaho.

In September 2013, the Veteran and his spouse presented testimony from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

After the hearing, the Veteran submitted additional evidence, including private treatment records, to the Board with a waiver of initial RO consideration of this evidence.  The evidence is accepted for inclusion in the appeal.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through October 2011, which have been reviewed by the RO and Board in conjunction with the current claims.

During the hearing, the Veteran appeared to raise the issue of entitlement to an increased rating for the service-connected atrial fibrillation and the issue of entitlement to service connection for bilateral hearing loss.  As these matters are not currently before the Board, they are referred to the attention of the RO.


FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's documented exposure to hazardous noise levels that began incident to his duties in Vietnam and in aircraft maintenance during service.

2.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the October 2003 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The October 2003 rating decision of the RO that assigned an initial noncompensable rating for the service-connected atrial fibrillation is not shown to involve CUE. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent favorable action has been taken as to the claim of service connection for tinnitus, the Board finds that a full discussion of VCAA is not required as to that matter.

As for the CUE claim, a motion for reversal or revision of a prior RO decision due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and § 5103A; consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications. Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

In any event, it is clear from the record and the Veteran's communications that he is cognizant as to what is required of him and of VA.  As noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the Veteran's Board hearing, the issue on appeal was clarified and the Veteran discussed why he believed that the October 2003 rating decision was erroneous.  The Veteran was afforded an opportunity to provide additional evidence and has done so.  Accordingly, there will be no prejudice to the Veteran in proceeding to a decision on his claim.


II.  Service Connection for Tinnitus

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran claims service connection for tinnitus, as he believes that he developed this condition due to his in-service noise exposure.  He reported that he was exposed to noise such as explosions during his service in Vietnam, as well as jet engine noise while serving stateside.  He reports having experienced constant tinnitus since its onset in service. 

The DD Form 214 confirms the Veteran's military occupational specialties, in particular that in tactical aircraft maintenance specialty for 9 years, as well as service in in the Republic of Vietnam, and is consistent with the Veteran's assertions of having been routinely exposed to hazardous noise levels incident to his duties.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis with respect to tinnitus.  A December 1968 audiogram report does reflect that he was issued ear plugs.  His hearing was within normal limits on discharge examination in July 1987, and he denied having ear, nose, or throat trouble on report of medical history at discharge.

Following the Veteran's discharge from service, the Veteran was afforded a VA audiology examination in October 2011.  He noted that he was exposed to excessive noise in service from aircrafts and explosions.  He indicated that he did not use hearing protection when he was in Vietnam, but did use hearing protection on occasion otherwise.  He denied having recreational noise exposure and indicated that he had limited post-service noise exposure working for a technology company from 1997 to 2009.  

Significantly, the Veteran reported that his tinnitus began shortly before he was separated from service in 1987.

After an audiological examination, the examiner diagnosed constant bilateral tinnitus.   He found that the Veteran tinnitus was less likely as not related to service, noting that the Veteran's hearing was within normal limits in service, and tinnitus was more prevalent when hearing loss is present.  The examiner also noted that tinnitus was not reported while he was in service or shortly thereafter.

In various written statements and during the September 2013 hearing, the Veteran testified that he was exposed to loud noise while serving in Vietnam from artillery and mortar attacks, as well as jet engine aircraft noise while performing his duties in aircraft maintenance.  He noted that, while he was issued ear plugs, these were ineffective in blocking sound.  He further reported experiencing ringing in his ears in service and having chronic tinnitus since service.  

During the hearing, the Veteran's spouse also testified that she was aware of the Veteran's long-standing complaints of tinnitus.

In this case, the Board finds the October 2011 VA examiner's opinion concerning the etiology of tinnitus to be of little probative value.  The examiner relied, in part, on the absence of service treatment records supporting the claim, but did not consider the competent reports of the Veteran and the lay evidence as to the onset of symptoms.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion. 

Additionally, the examiner did not explain why the Veteran's current tinnitus was unrelated to his accepted in-service noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

It is unclear from the report why the Veteran's tinnitus would be more likely related to his pre- or post-service noise exposure, which the Veteran has indicated was minimal.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset following the exposure to a pattern of excessive and harmful noise levels beginning with the Veteran's duties during service.

The Board finds the Veteran's lay statements regarding onset of tinnitus to be credible evidence consistent with the observations of his wife, and of greater probative value than the opinion of the VA examiner.  See Buchanan, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Therefore, after resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran has a current diagnosis of tinnitus and the competent, credible and persuasive evidence places the onset of this condition in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.   
	

III.  CUE Claim

Laws and Regulations

RO decisions for which a timely notice of disagreement is not filed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43. The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.

The Court stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger. Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet.App. 310, 313-14   (1992) (en banc)).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. 

CUEs 'are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.' Russell v. Principi, 3 Vet.App. 310, 313-14  (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  

Similarly, broad brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App.at 44.

In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

When there may be evidence both pro and con on an issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88   (2000).

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


Analysis

In an October 2003 rating decision, the RO granted service connection for atrial fibrillation and assigned a noncompensable rating effective on April 21, 2003. 

A November 2003 letter to the Veteran provided notice of this rating decision.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Moreover, the Veteran did not submit any evidence or other information within one year of the issuance of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the October 2003 rating decision became final.

In this case, the Veteran contends that the RO rating decision contains a clear and unmistakable error in that he believes that his atrial fibrillation warranted a compensable, 10 percent rating at the time of the October 2003 rating decision.

The Veteran alleges that he was diagnosed with permanent atrial fibrillation (lone atrial fibrillation in service which warrants a 10 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7010.

Under this Code, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation) or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  

A 30 percent rating is warranted if there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 38 C.F.R. § 4.104, Diagnostic Code 7010.

At the time of the October 2003 rating decision, the evidence of record consisted of the Veteran's service treatment records, a VA examination report dated in August 2003, and the VA outpatient treatment records dated from June 2001 to June 2003.

The Veteran's service treatment record reflected that the Veteran experienced chest pain in December 1981 manifested by constant sharp pain over the mid-epigastric and lower chest area.  A chest x-ray study was normal, while an EKG revealed atrial fibrillation.   On a July 1987 report of medical history at discharge, that examiner noted that there was no recurrence, no complications or sequelae related to atrial fibrillation.  

The treatment records from the Boise VA Medical Center dated from June 2001 to June 2003 do not discuss a diagnosis of or treatment for atrial fibrillation.  

The only other evidence of record at the time of the October 2003 rating decision is the report of an August 2003 VA examination.  That examiner, after physical examination, exercise tolerance test, EKG and chest x-ray study, diagnosed intermittent atrial fibrillation.

In connection with his CUE claim, the Veteran has submitted medical articles on lone atrial fibrillation.  These articles indicate that lone atrial fibrillation may be an isolated event or may recur on an intermittent basis.  The articles also point out that atrial fibrillation not caused by an underlying heart disease is referred to as primary or lone atrial fibrillation, and no longer as idiopathic atrial fibrillation.

The Veteran contends that, as he was diagnosed with idiopathic (lone) atrial fibrillation in service, it was error to assign a noncompensable rating for this disability in the October 2003 rating decision.

During the September 2013 hearing, the Veteran and his wife testified about his experiences in service.  They noted that he was seen for complaints of chest pain and that an EKG revealed that he was in atrial fibrillation.  The treatment providers in service were preparing for conversion when his heart rate reverted.  He was diagnosed with atrial fibrillation.  They further noted that, in November 2012, he had been placed on continuous medications for continuous atrial fibrillation.

The Board observes that recently submitted private treatment records document diagnosis of new onset atrial fibrillation in November 2012.

In the October 2003 rating decision, the RO granted service connection and assigned a noncompensable rating as it found no evidence of permanent atrial fibrillation or one to four episodes of paroxysmal atrial fibrillation per year.  At that time, the evidence of record clearly documented intermittent atrial fibrillation, but with no indication that he had experienced one to four episodes in the past year.

The Board acknowledges the Veteran contention that he had lone atrial fibrillation at the time of the October 2003; however, Diagnostic Code 7010 also requires that the disability be permanent in nature or paroxysmal with one to four episodes per year to warrant a 10 percent rating.

Therefore, to the extent that the Veteran now asserts that a 10 percent rating should been assigned based on weighing of the evidence, the Board finds that there can be no CUE in the October 2003 rating decision to award a compensable rating.  The Board notes that simply to allege that previous adjudications had improperly weighed and evaluated evidence can never rise to stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.  

In light of the foregoing, the Board finds that all the facts in the October 2003 rating decision were addressed in light of the applicable statutory and regulatory provisions extant at that time were correctly applied by the RO. 

While the record indicates that the Veteran has been diagnosed with permanent atrial fibrillation as of November 2012, the Board may not consider the Veteran's current statements as to the severity of his atrial fibrillation or any other evidence that was not part of the record at the time of the October 2003 rating decision

The Veteran has not identified any other error of fact or in the application of the law that would compel the conclusion that the result of the October 2003 RO rating decision would have been manifestly different but for the error.

For the foregoing reasons, the Board finds there was no CUE in the October 2003 rating decision assigning an initial noncompensable evaluation for atrial fibrillation. The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313-14) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involves more than a disagreement as to how the facts were weighed or evaluated); 38 C.F.R. § 20.1411(a).


ORDER

Service connection for tinnitus is granted.

As the October 2003 rating decision assigning a noncompensable initial rating for atrial fibrillation was not clearly and unmistakably erroneous, the appeal is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


